Citation Nr: 1446836	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-47 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, to include as secondary to service-connected degenerative joint disease of the right ankle. 

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1977 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from
a December 2007 rating decision by a Regional Office (RO) of the
Department of Veterans Affairs (VA) in St. Paul, Minnesota, which denied reopening the claim for a low back disability, and a May 2009 rating decision by a RO in Cleveland, Ohio, which denied entitlement for service connection for depression.  The jurisdiction of the case currently rests with the RO in Salt Lake City, Utah.   

In January 2011, the Veteran was afforded a videoconference hearing with a Veterans Law Judge.  The transcript of that hearing is of record.    

In July 2013, the Board remanded the issues of entitlement to service connection for major depressive disorder, to include as secondary to service-connected degenerative joint disease of the right ankle, and entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease of the right ankle to the Appeals Management Center (AMC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In January 2011, the Veteran testified during a videoconference hearing  before a Veterans Law Judge.  A transcript of the proceeding is of record.  In July 2013, the Board remanded the issues currently on appeal for additional development.   In March 2014, the AMC issued a supplemental statement of the case which continued the denial of the claims. 

In March 2014, the Board received the Veteran's claims folder.  In September 2014, the Board sent the Veteran a letter advising him that the Veterans Law Judge who conducted the January 2011 hearing was no longer employed by the Board.  The Veteran was offered the option of having the Board decide his appeal or of having another hearing with a different Veterans Law Judge.  In a form received on October 1, 2014, the Veteran requested another hearing before a Veterans Law Judge at the Salt Lake City, Utah, RO. 

To date, the appellant has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  38 C.F.R. § 20.700 (2014).
Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  Appropriate notification should also be provided to the Veteran's representative.

2. Then, return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



